Citation Nr: 1128129	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-01 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for hearing loss.

2.  Whether there is new and material evidence to reopen a claim for service connection for a low back disorder. 

3.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disorder. 

4.  Entitlement to service connection for left and right knee disorders.

5.  Entitlement to service connection for a left and right shoulder disorders.

6.  Entitlement to service connection for headaches. 

7.  Entitlement to service connection for vertigo (claimed as loss of balance).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from October 1979 to August 1983.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In particular, a March 2006 RO decision denied the Veteran's claims for service connection for a left knee condition and a right shoulder condition, as well as his petition to reopen his claims for service connection for an adjustment disorder and a back condition on the basis of new and material evidence.  A subsequent October 2006 RO decision also denied his claims for service connection for a right knee condition, a left shoulder condition, headaches, and vertigo, as well his petition to reopen his claim for service connection for hearing loss on the basis of new and material evidence.

In this decision the Board is reopening the claims for service connection for low back and psychiatric disorders because there is new and material evidence.  Since, however, these claims require further development before being readjudicated on their underlying merits, the Board is then remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board is going ahead and deciding the remaining claims for a bilateral knee disorder, bilateral shoulder disorder, headaches, vertigo, and hearing loss.


FINDINGS OF FACT

1.  The Veteran's subjective complaints of bilateral knee and shoulder pain have not been attributed to underlying diagnosed disabilities.

2.  The Veteran first reported headaches when filing his claim for service connection in 2006, but he has denied headaches during VA treatment on at least five separate occasions.

3.  The Veteran does not suffer from a chronic disability involving vertigo or loss of balance as a result of his active military service.

4.  An unappealed October 1984 rating decision denied service connection for hearing loss on the basis this claimed condition was not shown in service or during a VA compensation examination since service.

5.  Since that October 1984 rating decision, there still is no competent evidence indicating he has a ratable hearing loss disability according to VA standards, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.

6.  An unappealed November 1999 rating decision denied the Veteran's petition to reopen his claims for service connection for back and nervous conditions because new and material evidence had not been submitted since the prior denial of these claims in October 1984.

7.  Since that November 1999 rating decision, however, medical evidence has been submitted suggesting the Veteran's current low back and psychiatric disorders are related to his military service. 



CONCLUSIONS OF LAW

1.  Bilateral (i.e., right and left) knee and shoulder disorders were not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  Disabilities involving chronic headaches and vertigo also were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The October 1984 rating decision denying service connection for hearing loss is final and binding based on the evidence then of record, and the evidence since submitted or otherwise obtained is cumulative or redundant of evidence already considered in that prior decision, does not relate to an unestablished fact needed to substantiate this claim, or does not raise a reasonable possibility of substantiating this claim and, therefore, is not new and material, so this claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

4.  The April 1999 rating decision denying the Veteran's petition to reopen his claims for service connection for low back and psychiatric disorders also is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

5.  But there is new and material evidence since that decision to reopen these other claims.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist a claimant have been satisfied under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that when, as here, a Veteran is trying to reopen a claim that has been previously considered and denied and not timely appealed, VA must both notify him of the evidence and information needed to reopen the claim and of the evidence and information needed to establish his underlying entitlement to service connection.  To satisfy these requirements, VA adjudicators are required to look at the bases of the denial in the prior decision and provide him a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring this notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Letters meeting these VCAA notice requirements were provided to the Veteran in August 2005, July 2006, and October 2006.  These letters informed him of the information and evidence required to substantiate his claims and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The October 2006 letter also complies with the Court's holding in Kent since the RO explained why his claim for service connection for hearing loss had been previously denied in October 1984, and that new and material evidence was needed as a consequence to reopen this claim.  He was also notified of the downstream disability-rating and effective-date elements of his claims.  See Dingess, supra.  Thus, the duty to notify as been satisfied.

Also keep in mind the Board is reopening the claims for low back and psychiatric disorders because there is new and material evidence concerning these claims.  So the Kent holding is ultimately inconsequential concerning these claims because they are being reopened, regardless, so even if for the sake of argument the Veteran has not received the type of notice contemplated by Kent concerning these claims, this is at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U. S. Supreme Court clarified that VCAA notice errors are not presumptively prejudicial and that, as the pleading party, the Veteran, not VA, has this burden of proof of showing there is a VCAA notice error - such as in timing or content, and moreover that it is unduly prejudicial, meaning outcome determinative of his claim).  After reopening these claims on the basis of the new and material evidence, the Board is remanding these claims to the RO via the AMC for further development before readjudicating these claims on their underlying merits.  So the Board, in effect, is temporarily deferring consideration of whether there has been compliance with the remaining VCAA notice requirements pertaining to these particular claims pending completion of the additional development of these claims on remand.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims that are being decided.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Concerning his petition to reopen his previously denied claim for service connection for hearing loss, the VCAA left intact the requirement that he first present new and material evidence to reopen this finally decided claim under 38 U.S.C.A. § 5108 before VA is required to afford him a VA examination.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of America v. Secretrary of VA, 345 F.3d 1334 (Fed. Cir. 2003).  The Board is also denying the remaining claims for service connection for bilateral knee and shoulder disorders, headaches, and vertigo because the Veteran has not established he has these claimed disabilities or persistent or recurrent symptoms, much less associated with his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Accordingly, the Board finds that no further assistance concerning his claims is needed to meet the requirements of the VCAA or Court.

II.  Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In general, there must be competent and credible evidence of:  (1) a current disability, (2) in-service occurrence or aggravation of a relevant disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Arthritis is considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Any disease diagnosed after discharge may be service connected, so long as the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R.  § 3.303(d).

A disease or injury in service alone is not enough, however, as there must be chronic (permanent) disability as a consequence.  If there is no showing of a resulting chronic disability during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service or to a service-connected disability, generally, must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All issues material to the determination are resolve in the Veteran's favor.  38 C.F.R. § 3.102.

III.  Service Connection for Left and Right Knee Disorders

The Veteran claims he fell while on active duty in the military and injured both of his knees and has chronic bilateral knee disability as a consequence.  But he has failed to establish he has any current knee disability, much less as a result of that injury in service, so these claims must be denied.


Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Federal Circuit Court reiterated that this requirement of current disability is satisfied when the claimant has the disability at the time the claim or application for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

Turning now to the facts of this particular case.  The Veteran's service treatment records (STRs) show he was seen in September 1980 for a three-day history of bilateral (left and right) knee pain following a 12-mile run.  A physical examination revealed only slight edema of the left calf muscle, good range of motion - albeit with some soreness and point tenderness to the lateral side of the left knee.  The diagnostic assessment was "strained lateral ligament of the left leg muscles, soreness due to 12[-]mile run."  So the diagnosis merely pertained to his left leg muscle more generally rather than necessarily to the knee joint, itself.  He was also seen several months later, in May 1981, for complaints of a sore right knee that he had had for one day, with no history of prior injury.  A physical examination revealed this knee was red and tender, resulting in a diagnostic assessment of soft tissue inflammation of the right knee.  He was treated conservatively with an ace wrap and returned to duty.  The remainder of his STRs makes no further reference to or mention of problems concerning either knee.  So it is at least legitimately questionable whether he had chronic - again, meaning permanent, knee disability in service.

But more importantly, there simply is no competent and credible evidence of any current disability involving either knee at any time since filing these claims for service connection.  The numerous VA and private treatment records in the file do not lists a diagnosis concerning either knee.  A January 2005 VA treatment record notes the Veteran's complaints of bilateral knee pain, which he said made it difficult for him to walk, but no diagnosis was provided concerning either knee.  So his complaints of knee pain have not been attributed to an underlying diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

The holdings in McLendon and Waters, however, make clear that a Veteran need only have persistent or recurrent symptoms (like pain, etc.) to warrant the scheduling of a VA compensation examination for a medical opinion regarding the appropriate diagnosis and any potential relationship between this diagnosis and any disease or injury he may have incurred in service or that may have been aggravated by his service if preexisting.  He already was provided a VA examination in September 2005, however, to determine whether he has a left knee disability as a result of his military service.  And following a physical examination, including radiographs, the examiner determined there was no then current disability involving the left knee.  He indicated, instead, there was a "negative musculoskeletal left knee joint examination on today's exam."  He added that, even assuming for the sake of argument that a left knee disorder is present, a review of the claims file reveals that it "is less likely than not related to [the] incident while in Military service on the left knee."  

In the absence of this required proof of a current disability involving either knee, the claims must be denied because there is no existing disability to relate or attribute to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

As already explained, the Veteran is competent even as a layman to proclaim having experienced knee pain since the incidents in service.  But the fact remains that the VA compensation examiner was unable to ascribe this pain to an underlying diagnosis suggesting current consequent disability, and he even went to so far as to conclude that, even accepting these complaints of pain as credible, it is unlikely any current knee disability is a result of the events in service.  So this examiner not only disputed the notion the Veteran has current knee disability, but also indicated that in any event any current disability he may have is unrelated to his military service.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms but not medical diagnosis and noting example in footnote 4 of competence of lay testimony with regard to a broken leg but not a form of cancer).

The Board is not required to blindly accept the Veteran's lay testimony, instead, has to weigh it against the other relevant evidence in the file to determine which is most probative.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  But the Federal Circuit Court went on to hold in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, to ultimately have probative value on this determinative issue of continuity of symptomatology since service and any potential relationship or correlation between the currently claimed disability and service, the Veteran's lay testimony concerning this also has been credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Moreover, Buchanan is distinguishable where the testimony concerns an injury that is not alleged to have occurred in combat during service; in this circumstance, for Veteran's providing non-medical related testimony regarding an event during service, the lack of documentation in service records, and presumably also in the records since service, must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.)  But see, too, Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).

It is only necessary the Veteran have experienced continuous symptoms like pain, not have received continuous treatment for them, for the Board to conclude there has been continuity of symptomatology since the events in service since symptoms, not treatment for them, are the essence of any evidence of continuity of symptomatology.  See 38 C.F.R. § 3.303(b) and Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  The Board, however, may consider the absence of any indication of a relevant medical complaint (like pain) for so long after service as one factor, though not the only or sole factor, in determining whether a disease or injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence which weighs against a party, must not be equated with the absence of substantive evidence).

But even having assumingly experienced continuous symptoms like pain since service is not tantamount to concluding the Veteran has an underlying disability diagnosis to account for this pain, as, according to the holding in Sanchez, this is still a requirement for service connection even in the presence of chronic pain.  And primarily for this reason the Board concludes the VA compensation examiner's unfavorable opinion is more probative than the Veteran's lay testimony because, since this VA examiner has medical expertise, and the Veteran does not, he is better suited to indicate whether there is an underlying diagnosis to account for the Veteran's complaints of continuous knee pain.  And this examiner indicated rather definitively that there is not.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position.)

For these reasons and bases, the Board finds that the preponderance of the evidence is against the claims for service connection for left and right knee disorders.  And as the preponderance of the evidence is against these claims, the doctrine of reasonable doubt is not for application, and the appeal of these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Service Connection for Left and Right Shoulder Disorders

The Veteran also claims that he injured both shoulders while on active duty.  But these claims also fail for the same reason that there is no competent evidence of a current disability involving either shoulder to account for his subjective complaints of bilateral shoulder pain.  See Brammer, 3 Vet. App. at 225.

The STRs show the Veteran was seen in November 1982 for contusions (bruises) on both arms following a fight.  But a chronic disability involving his shoulders was not identified in any of his STRs or in any of his records dated since service.  For this reason, even accepting that he is competent to say he has experienced chronic shoulder pain since service, he has not also established that he has an underlying disability to account for this pain.  The Board has reviewed a June 1984 VA examination report, VA outpatient treatment records dated from 2004 to 2006, as well as a few private treatment records, and none of these records indicates he has ever received a diagnosis suggesting he has disability involving either shoulder.

As there simply is no underlying disability to account for the Veteran's complaints of bilateral shoulder pain, these claims must be denied.  See Sanchez-Benitez, Degmetich, and Brammer, all supra.  While he is competent to describe his symptoms of bilateral shoulder pain, supposedly dating back to his military service, he simply is not competent to attribute or ascribe these symptoms to an underlying disability.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Therefore, his unsubstantiated lay statements are insufficient to prove the most fundamental requirement of these claims regarding a current disability.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease and recognizing that certain types of conditions claimed are not readily amenable to mere lay diagnosis, much less to probative comment on their etiology).

The Board thus concludes the preponderance of the evidence is against these claims for service connection for left and right shoulder disabilities.  Accordingly, the benefit-of-the-doubt doctrine is inapplicable, and the appeal of these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56.

V.  Service Connection for Headaches

The Veteran also claims that he suffers from headaches that began during his military service.

None of the medical records in the file, however, lists a diagnosis of headaches.  This includes both the STRs as well as all post-service treatment records.  In other words, no medical health care provider has confirmed the Veteran has a current disability involving headaches.  But unlike many disorders, a disability due to headaches does not necessarily require that it be diagnosed by a medical health care provider.  This is because even a layman - meaning an individual without medical training and expertise - is competent to report that he or she suffers from headaches.  Because of its inherently subjective nature, even a layman such as the Veteran is competent to report observable manifestations of headaches, even if there is no diagnosis providing objective confirmation.  Indeed, the Court has held that supporting medical nexus evidence is not always or categorically required in every instance, such as when the condition claimed is readily amenable to lay diagnosis and comment on its etiology.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1377.  See also Charles, 16 Vet. App. at 374 ("ringing in the ears is capable of lay observation"); Barr, 21 Vet. App. at 303 (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

That being said, the Board it troubled by the fact that the only reference to headaches was when the Veteran filed his claim for service connection in 2006.  For example, VA outpatient treatment records earlier dated in September 2004, November 2004, December 2004, January 2005, and July 2005, all include forms during clinical evaluations in which either the clinician or the Veteran checked the box next to "Negative" under the subsection "Head."  One of the options under this subsection was "Headache," which was never checked.  So even assuming for the sake of argument he is competent to diagnose headaches, these intervening treatment records between the conclusion of his service in the military and the filing of his claim for VA compensation and other benefits indicate he was not having headaches, so was not experiencing chronic or persistent or recurrent associated disability.  Indeed, to the contrary, he gave express indication that he was not on those several earlier occasions.  Therefore, this calls into question his credibility as to whether he actually suffers from disability involving headaches and has since service.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

In addition, even were the Board to assume for the sake of argument that the Veteran currently suffers from a disability involving headaches, his claim still would fail because there is no competent or credible evidence they are related to his service or date back to his service (such as in the way of continuous headaches since service).  His STRs make no reference to headaches - either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  And, of particular significance in this regard, a report of medical history during his separation examination in August 1983 indicates he checked "NO" next to the designation for "Frequent or severe headaches."  Therefore his STRs 

provide compelling evidence against the notion that any headaches he may now experience are related to his service or date back to his service.  Struck v. Brown, 9 Vet. App. 145 (1996) (indicating contemporaneous medical findings may be given more probative value than evidence offered many years later, long after the fact).

So, in conclusion, since no competent and credible evidence indicates the Veteran has a disability involving headaches as result of his military service, the preponderance of the evidence is against his claim for service connection for headaches.  This claim therefore must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56.

VI.  Service Connection for Vertigo (Claimed as Loss of Balance)

The Veteran claims, as well, that he has experienced vertigo or imbalance since service.  After reviewing the evidence of record, however, the Board finds no diagnosis of vertigo or any other disability that could account for his complaints of loss of balance.  This claim therefore also must be denied.  See Brammer, 3 Vet. App. at 225.

The facts of this claim closely parallel those concerning the claim for headaches in that the Veteran's STRs also make no reference to vertigo or dizziness.  Of particular relevance, when completing a medical history questionnaire during his military separation physical, he checked "No" next to "Dizziness or fainting spells."  This denial of these relevant symptoms at the time of his separation from service provides highly probative evidence against the claim that was experiencing vertigo or something suggestive of it while in service.  Struck, 9 Vet. App. at 147.

There equally is no post-service medical evidence indicating the Veteran has ever been diagnosed with vertigo or any other kind disability causing loss of balance.  And as with his claim for headaches, his VA outpatient treatment records dated in September 2004, November 2004, December 2004, January 2005, and July 2005, all contain forms during clinical evaluations on which either the clinician or the Veteran himself checked the box next to "Negative" under the subsection "Ear," in which one of the options was vertigo.  So even assuming for the sake of argument that he is competent to diagnose vertigo, since him experiencing imbalance is readily perceptible to his lay senses, these intervening treatment records in which vertigo was expressly denied undermine his credibility with respect to this claim.  Buchanan, 451 F.3d at 1331 (acknowledging the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

As there simply is no underlying disability to account for the Veteran's complaints of vertigo (i.e., loss of balance), the claim must be denied.  See Sanchez-Benitez, Degmetich, and Brammer, all supra.  He is competent to report experiencing loss of balance, but he is not also competent to attribute this to an underlying disability such as vertigo.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Therefore, his unsubstantiated lay statements are insufficient to prove the most fundamental requirement of the claim regarding a current disability.  See Woehlaert, 21 Vet. App. at 462.  According, since the preponderance of the evidence is against the claim, it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Gilbert, 1 Vet. App. at 53-56.  

VII.  Whether there is New and Material Evidence to Reopen the Claim of Entitlement 
to Service Connection for Hearing Loss

The Veteran is ultimately seeking service connection for hearing loss.  However, the Board must first determine whether new and material evidence has been submitted to reopen this claim since an unappealed, and therefore final and binding, rating decision in October 1984 that also previously considered and denied this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The Veteran initially had filed a claim for service connection for hearing loss in January 1984, so earlier during that year.  The RO denied that initial claim in the October 1984 rating decision because there was no evidence of any hearing loss during his military service or even since service according to the results of his then current June 1984 VA compensation examination.  The RO thus concluded that "hearing loss [was] not shown by the evidence of record."  

It thus appears the RO denied the claim on the basis that there was no then current hearing loss disability.  See Brammer, 3 Vet. App. at 225.  According to VA regulation, before service connection may be granted for hearing loss, the loss must be of a particular level of severity.  For the purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was appropriately notified of that October 1984 rating decision and of his appellate rights in a letter dated in November 1984.  However, he did not initiate appellate review by filing a notice of disagreement (NOD) within one year of that notification.  Therefore, that October 1984 rating decision is final and binding on him based on the evidence then of record and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

In May 2006 the Veteran filed another claim for service connection for hearing loss, which the RO properly construed as a petition reopen this previously denied, unappealed claim on the basis of new and material evidence.  When a claim to reopen is presented, a two-step analysis is performed.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring the duty to assist has been satisfied.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The newly presented evidence need not be probative of all the elements required to award the claim, just probative as to each element that was a specified basis for the last disallowance.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court also held that the regulation does not require the submission of new and material evidence as to each previously unproven element of a claim for a claim to be reopened.  Id.  See also Hodge, 155 F.3d at 1363 (indicating new evidence may be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  The credibility of this evidence must be presumed, albeit just for the limited purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Since the final and binding October 1984 rating decision, numerous VA outpatient treatment records have been associated with the claims file for consideration.  But while new, in the sense they were not previously available and therefore were not and could not for that matter have been previously considered, none of these records shows the Veteran has a ratable hearing loss disability in either ear according to the standards set forth at 38 C.F.R. § 3.385.  Indeed, it does not appear that an audiological evaluation has been performed since his VA audiological evaluation in June 1984, nor is there a duty on the part of VA to assist him with this claim by providing him another VA audiological evaluation to determine whether he now (unlike in June 1984) has a ratable hearing loss disability according to VA standards.  In the still absence of a ratable hearing loss disability according to VA standards (i.e., 38 C.F.R. § 3.385), there necessarily is not new and material evidence to reopen this claim because there continues to be no ratable disability to relate or attribute to his military service to in turn suggest his entitlement to service connection.

And the Veteran's mere statements that he has a current hearing loss disability are insufficient to reopen the claim.  Even presuming the credibility of his lay testimony that he experiences difficulty hearing, and even has since service and since the RO's October 1984 decision previously denying his claim, does not give the Board reason to reopen his claim because the determination of whether he has a ratable hearing loss disability is specifically determined by the requirements of 38 C.F.R. § 3.385, so by objective means and data from an audiogram and not by his mere subjective lay opinion.  In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that laymen are not competent to offer medical opinions or diagnoses in this circumstance and that such evidence does not provide a basis on which to reopen a claim of service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court again pointed this out.  Therefore, the evidence received since the October 1984 rating decision, when viewed either alone or in light of all of the evidence of record, is not new and material.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  The appeal to reopen this claim therefore must be denied.  


VIII.  Whether there is New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for a Low Back Disorder

Also before addressing the underlying merits of this claim, the Board must first determine whether there is new and material evidence to reopen this claim, but this time since a November 1999 decision denying a prior petition to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final denial on any basis, so irrespective of whether on the underlying merits or, instead, a prior petition to reopen the claim).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and VAOPGCPREC 
05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

If, on the other hand, there is new and material evidence since that earlier decision, the Board must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

The Veteran initially filed a claim for service connection for a back condition in January 1984.  The RO denied the claim in October 1984.  The RO noted in that decision that he had been treated for a back strain during service, in October 1979, but that his military discharge examination was negative, so unremarkable for suggestion of a chronic (permanent) back disability as a residual of that strain earlier in service.  A June 1984 VA examination was also unremarkable for a back condition.  The RO thus concluded the Veteran's back strain in service was 

acute and transitory and resolved prior to his discharge, with no evidence of a chronic residual disability shown.  Since he did not appeal that October 1984 decision, it became final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The Veteran filed another claim for service connection for a low back condition in April 1999.  In response, the RO issued a November 1999 rating decision in which it denied his petition to reopen this claim - concluding there was not the required new and material evidence.  The RO pointed out that he had merely submitted copies of his STRs, which already had been considered in the October 1984 earlier denying his claim.  He was notified of that November 1999 rating decision and apprised of his appellate rights in a letter dated later that same month.  He did not appeal that decision, however, so it is final and binding on him based on the evidence then of record.  Id.

The November 1999 rating decision is the most recent final and binding decision and therefore marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans, 9 Vet. App. at 273 (The evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis).

In July 2005 the Veteran filed another claim for service connection for a back condition, which the RO properly considered as another petition to reopen this claim.  The RO since has continued to deny his petition to reopen this claim, again finding that new and material evidence has not been submitted.  The Board disagrees, however, and therefore is reopening this claim.

Since the November 1999 rating decision in question, a medical opinion has been submitted relating the Veteran's current low back disorder to his military service.  In particular, an October 2006 VA treatment record notes the Veteran's history of back trauma due to a fall in service - presumably referring to the strain he sustained in service.  He also reported another incident during service in which his sergeant purportedly kicked him in the back.  This evaluating VA clinician then provided the following opinion:  "Far beyond any reasonable doubt [this] patient['s] physical and mental conditions had their onset while in active duty and for this reason they are service connected in nature."  Since this report was not of record at the time of the November 1999 rating decision, and indicates the Veteran's low back disorder is related or traceable back to the events that occurred during his military service, this report is both new and material to this claim and, therefore, reason to reopen this claim.  See Hodge, Shade, and Evans, all supra.

It is important for the Veteran to understand, however, that the standard for reopening a claim is relatively low and does not necessarily indicate this claim ultimately will be granted following further development of this claim on remand.  

IX.  Whether there is New and Material Evidence to Reopen the Claim of Entitlement to Service Connection for a Psychiatric Disorder

This claim has a similar procedural history as the claim for service connection for a back disorder.  The Veteran filed an original claim for service connection for a nervous condition in January 1984.  The RO denied the claim in October 1984.  In denying the claim, the RO explained that he had appeared depressed during his military discharge examination, but that there was no actual diagnosis of a psychiatric disorder at any time during his service.  The June 1984 VA examination since service had resulted in a diagnosis of adjustment disorder with slight depressive symptoms, but apparently due to his difficulties in adapting to civilian life after his then recent discharge from the military.  The RO thus denied the claim on the basis that a "psychiatric disorder not related to [service]."  That decision became final and binding because the Veteran did not appeal it.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.

In April 1999 the Veteran filed another claim for service connection for a nervous condition.  The November 1999 rating decision denied his petition to reopen this claim, concluding there was not the required new and material evidence.  

The only evidence submitted since the prior October 1984 decision was copies of his STRs, which were merely duplicates of those already considered and therefore not new and material.  38 C.F.R. § 3.156(c).  The Veteran also did not appeal that November 1999 decision, so it, too, is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d0, 20.200, 20.302, 20.1103.

In July 2005 the Veteran filed another claim for service connection for a psychiatric disorder, identified as depression, which the RO properly construed as a petition reopen this previously denied, unappealed claim.  This time, however, the Board finds that he has submitted new and material evidence to reopen this claim.  

The October 2006 VA treatment record already referenced includes a medical opinion that, "Far beyond any reasonable doubt [this] patient['s] physical and mental conditions had their onset while in active duty and for this reason they are service connected in nature."  Since this report was not of record at the time of the November 1999 rating decision, and thus not considered in that prior decision, and since it indicates the Veteran's psychiatric disorder is related to his military service, this report is both new and material to this claim.  See Hodge, 155 F.3d at 1363; Evans, 9 Vet. App. at 284.

Before readjudicating this claim on its underlying merits, however, it also has to be further developed on remand.



ORDER

The claim for service connection for left and right knee disorders is denied. 

The claim for service connection for left and right shoulder disorders is denied. 

The claim for service connection for headaches is denied. 

The claim for service connection for vertigo (claimed as loss of balance) is denied. 

The petition to reopen the claim for service connection for hearing loss is denied.  

However, the petition to reopen the claim for service connection for a low back disorder is granted, subject to the further development of this claim on remand.

The petition to reopen the claim for service connection for a psychiatric disorder also is granted, also subject to the further development of this claim on remand.


REMAND

The Board finds that additional development of the evidence is needed before it can properly adjudicate the claims for service connection for a low back disorder and a psychiatric disorder on their underlying merits.

A.  Low Back Disorder

The Veteran claims that he has continually suffered from low back pain since he was initially treated for the low back strain while in service.  His STRs, as mentioned, confirm he was treated for a back strain in October 1979, at which time he reported a three-day history of low back pain following "a long P.T.", so referring to intense physical training.  A physical examination revealed limitation of motion and spasm.  The diagnosis was low back pain due to a strain.  

He was seen again in December 1979 for additional complaints of low back pain due to a "mild muscle pull."  Pain was his only symptom at the time, as there was no swelling, point tenderness, or limitation of motion. 

The Veteran had a VA compensation examination in June 1984, approximately one year after his separation from active duty, which revealed no evidence of a back disorder.  Indeed, X-rays of the lumbosacral segment of his spine were normal.  It was not until many years later, some two decades in fact, in 2004, when VA treatment records show treatment for low back pain.  And a November 2004 report notes a history of low back pain secondary to a then recent sprain/strain due to heavy lifting at work, so at his civilian job.  Radiographs in December 2004 showed mild lumbar spondylosis.  

An October 2006 VA treatment record notes the Veteran had related his low back pain to an injury he had sustained while on active duty in the military, so not instead to the additional injury after service at his civilian job.  He indicated that he had initially injured his back after a fall and that he had sustained additional injury to his back, also while still in service, after his sergeant had kicked him in the back.  His STRs, however, make no reference to the second incident involving what appears to have been an assault, nor is this mentioned in his prior claims for service connection.

The record also contains conflicting medical opinions as to whether the Veteran's current low back disorder is related to his military service - including especially to these claimed injuries in service.  A December 2006 VA examination report includes a medical opinion that the Veteran's "current lumbar spine disabilities are not caused by or the result of or etiologically related to the complaints in service in 1979.  [This examiner added], I cannot pinpoint the exact date of etiology of the current low back condition, but I can say that it was several years after service."  The examiner apparently based his opinion on the fact that the Veteran's separation examination was unremarkable, as was the VA examination shortly after service.


Conversely, another VA clinician has related the Veteran's current low back disorder to his military service.  As already pointed out, an October 2006 VA treatment includes a medical opinion that, "Far beyond any reasonable doubt [this] patient['s] physical and mental conditions had their onset while in active duty and for this reason they are service connected in nature."

The problem with this opinion is that it does not include any discussion of the underlying rationale, which is where most of the probative value is derived; instead, this opinion, though favorable to the claim, is entirely conclusive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is not entitled to any weight).

Because of these conflicting medical opinions, both of which in one respect or another are inadequate for rating purposes, the Veteran needs to be provided another VA compensation examination for an additional medical opinion concerning whether his low back disorder is related to his military service.  See 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must obtain an examination and opinion when necessary to fairly decide a claim).

B.  Psychiatric Disorder

Another VA compensation examination and opinion also are needed to determine whether the Veteran's current psychiatric disorder is related to his military service.  As already alluded to, when completing a medical history questionnaire during his August 1983 military separation examination, he checked "yes" to indicate he had experienced the following symptoms:  frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  However, no underlying psychiatric disorder was ever diagnosed during his service, including during that discharge examination.  But when reexamined by VA in June 1984, only about a year later, the diagnosis was adjustment disorder with slight depressive symptoms, although this apparently was due to his difficulties in adapting to civilian life after his then recent discharge from the military.

More recently dated VA treatment records show the Veteran has been receiving treatment for depression since 2004, so continues to experience it.  None of these records, however, includes an opinion concerning the etiology or date of onset of his depression in terms of whether it originated during or as a result of his military service or, instead, because of his difficulty in readjusting to life as a civilian after service.

The October 2006 VA record, although relating this disorder to service, does include any discussion of the underlying rationale that would in turn permit the Board to weigh the probative value of this opinion versus the others in the file also addressing this determinative issue of causation.  So additional medical comment is needed before readjudicating this claim on its underlying merits  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  An opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one.  The opinion must support its conclusion with an analysis the Board can consider and weigh against contrary opinions).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination to determine the etiology of the Veteran's low back disorder.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on physical examination and comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's low back disorder is related to his military service, including especially to the low back strain for which he received documented treatment during service in October and December 1979.

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is encouraged to try and provide definitive comment on this determinative issue of causation and to try and reconcile the conflicting opinions in the file to reach some sense of consensus.

If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


2.  Also schedule an appropriate VA compensation examination to determine the etiology of the Veteran's psychiatric disorder.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Based on a mental status examination and a comprehensive review of the claims file, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the Veteran's psychiatric disorder is related to his military service.  In making this important determination, the examiner should consider the report of medical history during the Veteran's August 1983 military separation examination when he checked "yes" to denote he had experienced the following symptoms:  frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  

The examiner should also consider the results of the VA compensation examination the Veteran initially had after service, in June 1984, so less than a year later, resulting in a diagnosis of adjustment disorder with slight depressive symptoms, apparently due to difficulties in the Veteran adapting to civilian life after his then recent discharge from the military.

The term "as likely as not" means at least 50-percent probability.  It does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is encouraged to try and provide definitive comment on this determinative issue of causation.

If the examiner determines that he or she cannot provide this requested medical nexus opinion without resorting to mere speculation, the examiner must discuss why this is not possible or feasible.  In particular, the examiner must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Then readjudicate the Veteran's claims for service connection for a low back disorder and psychiatric disorder on their underling merits, in light of the additional evidence.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


